Citation Nr: 1730946	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  09-29 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for papillary cell carcinoma of the thyroid, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The Veteran had active service with the United States Navy from January 1966 to January 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In May 2012, the Veteran testified at a Travel Board hearing at the RO and a transcript of that hearing has been associated with the claims file.  In September 2012 and July 2015, the Board remanded the above claim for additional development.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence is against finding that papillary cell carcinoma of the thyroid was present in-service or it is related to service including the Veteran's reported in-service exposure to ionizing radiation


CONCLUSION OF LAW

Papillary cell carcinoma of the thyroid was not incurred or aggravated during military service nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1132, 1153, 5100, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends that his papillary cell carcinoma of the thyroid was caused by his exposure to ionizing radiation while on active duty.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Specifically, he contends that he was exposed to ionizing radiation while serving at the Naval Communications Station in Guam.  He specifically reports that all of the equipment at that facility emitted radiation and that he was exposed to such radiation for at least eight hours each day.  He maintains that the only cause of papillary cell carcinoma of the thyroid is radiation exposure.  Id.

The post-remand dose estimate development, including the DD 1141 requests, satisfy VA's development obligation under 38 C.F.R. § 3.311.  Moreover, while the Veteran was not given a VA examination in connection with the claim, the Board finds that notwithstanding his assertion to the contrary, the criteria to provide him with a VA examination have not been met because only conclusory, generalized lay statements linked the disability with service given the post-remand development that neither produced a dose estimate or established exposure to ionizing radiation during service.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

To establish service connection for the claimed disabilities there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

As to disease or injury caused by the alleged radiation exposure, service connection may also be established in one of two other ways.  Combee v. Brown, 34 F.3d 1039, 1043-5 (Fed. Cir. 1994).  First, if a Veteran participated in service in a radiation-risk activity (as defined by statute and regulation) and, after service, developed one of the specifically enumerated cancers, it will be presumed that the cancer was incurred in-service.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  The list of the specifically enumerated cancers are as follows:  (i) Leukemia (other than chronic lymphocytic leukemia); (ii) Cancer of the thyroid; (iii) Cancer of the breast; (iv) Cancer of the pharynx; (v) Cancer of the esophagus; (vi) Cancer of the stomach; (vii) Cancer of the small intestine; (viii) Cancer of the pancreas; (ix) Multiple myeloma; (x) Lymphomas (except Hodgkin's disease); (xi) Cancer of the bile ducts; (xii) Cancer of the gall bladder; (xiii) Primary liver cancer (except if cirrhosis or hepatitis B is indicated); (xiv) Cancer of the salivary gland; (xv) Cancer of the urinary tract; (xvi) Bronchiolo-alveolar carcinoma; Note: For the purposes of this section, the term "urinary tract" means the kidneys, renal pelves, ureters, urinary bladder, and urethra; (xvii) Cancer of the bone; (xviii) Cancer of the brain; (xix) Cancer of the colon; (xx) Cancer of the lung; and (xxi) Cancer of the ovary. 

The list of the specifically enumerated radiation-risk activities include: onsite participation at atmospheric nuclear tests; participation in the occupation of Hiroshima or Nagasaki, Japan during specific periods of time; and service at specific nuclear weapons production facilities.  38 C.F.R. §§ 3.309(d)(3). 

Second, if a Veteran was exposed in service to ionizing radiation and, after service, developed one of the specifically enumerated diseases within a period specified for each by law, then his claim is referred to the Under Secretary for Benefits who must determine, based on the extent of the exposure, whether there is a reasonable possibility that the disease was incurred in-service.  38 C.F.R. § 3.311.  The list of the specifically enumerated diseases are as follows:  (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Veteran's DD Form 214 reflects that his occupational specialty was communications technician.  The service personnel records show that he served in the United States Navy from January 1966 to January 1969 and he served at the Naval Station in San Diego, California, the Naval Communications Station in Guam, and at the Naval Security Group Activity (NSGA) at Skaggs Island in Sonoma, California.  Moreover, the post-service record documents his complaints and treatment for papillary cell carcinoma of the thyroid.  See Mountain Hospital cytology report dated in November 1992; Presbyterian Hospital pathology report dated in December 1992.

Initially, the Board notes that the National Personnel Records Center (NPRC) October 2014 reply to the RO request for the Veteran's DD 1141, Record of Occupational Exposure to Ionizing Radiation, did not include any DD 214s.  Similarly, the post-remand record shows that the AMC attempted to verify the Veteran's radiation exposure.  However, in February 2016 the Defense Threat Reduction Agency notified VA that it had no records showing the Veteran was exposure to radiation because he did not participate in United States nuclear testing from 1945 to 1991.  Similarly, in April 2016 the Naval Dosimetry Center notified VA that a review of its exposure registry revealed no reports of occupational exposure to radiation by this Veteran. 

As to the presumptions found at 38 C.F.R. § 3.309(d), while the record shows that Veteran being diagnosed with one of the specifically enumerated diseases processes listed under § 3.309(d)(2) (i.e., thyroid cancer), it does not show that while on active duty he engaged in any of the specifically enumerated radiation-risk activities listed under § 3.309(d)(3).  Accordingly, the Board finds that the presumptions found at 38 C.F.R. § 3.309(d) are of no help to the Veteran in establishing his claim of service connection for papillary cell carcinoma of the thyroid.  See 38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309(d).

As to the development required by 38 C.F.R. § 3.311, as noted above, the record shows that Veteran being diagnosed with one of the specifically enumerated diseases processes listed under § 3.311(b)(2) (i.e., thyroid cancer).  However, the post-remand development taking in accordance with § 3.311 neither produced a dose estimate nor established the Veteran was exposed to ionizing radiation while on active duty.  Accordingly, the Board finds that the development required by 38 C.F.R. § 3.311 provides no evidence that supports the Veteran's claim of service connection for papillary cell carcinoma of the thyroid.  See 38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.311.  

As to the presumptions found at 38 C.F.R. § 3.309(a), the record does not show the Veteran being diagnosed with one of the specifically enumerated disease processes in the first post-service year.  Accordingly, the Board finds that the presumptions found at 38 C.F.R. § 3.309(a) are of no help to the Veteran in establishing his claim of service connection for papillary cell carcinoma of the thyroid.  See 38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

The Board will next consider whether the Veteran is entitled to service connection on a direct basis.  See Combee.

As to service incurrence under 38 C.F.R. § 3.303(a), the Board finds that the Veteran is competent to report on having observable symptoms of papillary cell carcinoma of the thyroid because these symptoms come to him via his own senses.  See Davidson. 

However the Veteran's service treatment records, including the December 1968 separation examination, are negative for treatment or a diagnosis of papillary cell carcinoma of the thyroid.  In fact, at the separation examination the Veteran neither reported a history if symptoms or a diagnosis of papillary cell carcinoma of the thyroid and the examiners did not diagnose papillary cell carcinoma of the thyroid despite documenting the fact that the Veteran had three moles with one on the side of his neck.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Therefore, the Board finds the most probative evidence of record to be the service treatment records which are negative for symptoms or a diagnosis of papillary cell carcinoma of the thyroid.  See Owens.  Accordingly, the Board finds that service connection for papillary cell carcinoma of the thyroid must be denied based on in-service incurrence.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). 

As to onset of the condition in service, the Board finds that the length of time between the Veteran's separation from service in 1969 and the first documented problems with his thyroid in 1992 to be evidence against finding continuity.  See Mountain Hospital cytology report dated in November 1992; Presbyterian Hospital pathology report dated in December 1992.  The Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels and other lay persons are competent to give evidence about what they see such as the claimant having observable symptoms of the papillary cell carcinoma of the thyroid because these symptoms come to them via their own senses.  See Davidson.  However, upon review of the claims file, the Board finds that any lay accounts from the Veteran and others that the claimant has had this disease since service are not credible.  In this regard, these lay claims are contrary to what is found in the service treatment records, including the December 1968 separation examination, which is negative for complaints, diagnoses, or treatment for the papillary cell carcinoma of the thyroid and the post-service record which is negative for complaints, diagnoses, or treatment for thyroid cancer until 1992.  

In these circumstances, the Board gives more credence and weight to the negative December 1968 separation examination and the post-service records that are negative for thyroid problems until 1992 than any claims by the Veteran and other persons to the contrary.  Therefore, the Board finds that entitlement to service connection for the papillary cell carcinoma of the thyroid based on continued problems since service must be denied.  38 U.S.C.A. § 1110; Also see 38 C.F.R. § 3.303(b).

As for service connection for the papillary cell carcinoma of the thyroid based on its initial documentation after service under 38 C.F.R. § 3.303(d), the record does not show a medical link between the current disease and his military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  As to any lay claims from the Veteran and others that the papillary cell carcinoma of the thyroid was caused by his military service including the radio equipment he was around while on active duty, the Board finds that diagnosing cancer requires special medical training that these lay persons do not have and therefore the presence of the disease is a determination "medical in nature" and not capable of lay observation.  See Davidson.  Accordingly, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the lay opinions that this disease is caused by service is not competent evidence.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As to the internet and newspaper articles the Veteran filed with VA that discuss the radiation history of Treasure Island, the Board finds that they are not probative evidence of a nexus between the Veteran's current papillary cell carcinoma of the thyroid and his military service because the medical literature is too general and inconclusive because it does not address the facts in this particular case with any degree of medical certainty.  See Mattern v. West, 12 Vet. App. 222, 228 (1999) (generic texts, which do not address the facts in this particular case with any degree of medical certainty, do not amount to competent medical evidence); Sacks v. West, 11 Vet. App. 314, 317 (1998) (a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present condition did not satisfy the nexus element). 

Therefore, the Board finds that the most probative evidence of record shows that capillary cell carcinoma of the thyroid is not caused by the Veteran's military service and service connection is not warranted based on the initial documentation of the disease after service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for capillary cell carcinoma of the thyroid, including as due to ionizing radiation, is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


